Per Curiam. The record in this matter was filed on June 19, 1987, and appellant’s brief was originally due on July 29. On July 27, appellant’s counsel, Roger T. Jeremiah, filed a motion to extend the brief time due to his considerable case load. That motion was granted, and appellant was given until August 31 to file his brief. Between August 1987 and January 1,1988, counsel filed a total of eight motions to extend brief time. Each was granted. Thereafter, between January and April 1988, counsel filed eight additional motions to extend. (See attachment) Due to counsel’s failure to file the brief, appellant filed a pro se motion to dismiss counsel as ineffective and for discretionary review of the appeal. Before that motion was filed, this court entered an order on April 27,1988, granting a “final” extension until May 9,1988. Counsel was informed of this court’s order by letter from the clerk of the court. (See attachment) On May 9 counsel responded by filing another motion to extend. As of this date a brief has not been filed.  Counsel has ignored this court’s directive that the brief on appeal would be due on May 9 and that our extension of April 27 would be the last. It is therefore ordered that counsel Roger T. Jeremiah appear before this court on Tuesday, May 31,1988, at 9:00 a.m. and show cause why he should not be held in contempt. [[Image here]] [[Image here]] [[Image here]]